16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Kathy NELSON, Defendant-Appellant.
No. 93-6927.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 11, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.  (CR-90-280-6).
Kathy Nelson, Appellant Pro Se.
Hunter P. Smith, Jr., Asst. U.S. Atty., Charleston, WV, for appellee.
S.D.W.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying her motion for time credit against her sentence of incarceration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Nelson, No. CR-90-280-6 (S.D.W. Va.  Aug. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court was without authority to give Appellant credit on her sentence.  That authority rests solely with the Attorney General and may not be judicially reviewed prior to exhaustion of administrative remedies, which has not occurred here.  See United States v. Wilson, 60 U.S.L.W. 4244, 4246 (U.S.1992).  If we were to review the merits of Appellant's claim, we would agree with the district court that credit is not appropriate in this case